Name: Commission Decision (EU) 2017/1002 of 7 June 2017 on the proposed citizens' initiative entitled Ã¢ Stop extremismÃ¢ (notified under document C(2017) 4105)
 Type: Decision
 Subject Matter: rights and freedoms;  parliament;  employment;  labour law and labour relations;  European construction
 Date Published: 2017-06-15

 15.6.2017 EN Official Journal of the European Union L 152/1 COMMISSION DECISION (EU) 2017/1002 of 7 June 2017 on the proposed citizens' initiative entitled Stop extremism (notified under document C(2017) 4105) (Only the German text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Stop extremism refers to the following We call on the European Commission to propose legislation in order to prevent the adverse consequences of extremism, above all for the internal market. (2) The stated objectives of the proposed citizens' initiative are: Under the proposed provisions of Union law, the Member States should use: (1) positive motivation to ensure that extremism in the Internal Market is identified and excluded; (2) transparency to make it easy for all citizens and businesses to identify (financial) support for extremism; and (3) employment law and compensation provisions to combat extremism effectively in the Internal Market. (3) Legal acts of the Union for the purpose of implementing the Treaties can be adopted, on the basis of Article 114 TFEU, for the approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market. (4) However, according to settled case law of the Court of Justice, recourse to Article 114 TFEU is justified only where there are differences between the laws, regulations or administrative provisions of the Member States which are such as to obstruct the fundamental freedoms and thus have a direct effect on the functioning of the internal market, whilst a mere finding of disparities between national rules is not sufficient. If the aim of a measure is to prevent the emergence of future obstacles to trade as a result of divergences in national laws, the emergence of such obstacles must be likely and the measure in question must be designed to prevent them. (5) As regards measures in the field of employment law, Article 153 TFEU could serve as a legal basis for a legal act of the Union laying down provisions concerning the protection of workers where their employment contract is terminated. Similarly, Article 19 TFEU could serve as a basis for measures which aim at combatting discrimination based notably on racial or ethnic origin, religion or belief, including at the workplace. (6) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (7) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (8) For those reasons, it is appropriate to consider that the proposed citizens' initiative does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (9) The proposed citizens' initiative entitled Stop extremism should therefore be registered. However, statements of support for this proposed citizens' initiative should be collected only inasmuch as it aims at proposals from the Commission for legal acts of the Union for the purpose of implementing the Treaties within the scope referred to in recitals 3 and 5, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled Stop extremism is registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding that it aims at proposals from the Commission for legal acts of the Union for the purpose of implementing the Treaties:  for the approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market,  laying down provisions relating to the protection of workers where their employment contract is terminated,  combatting discrimination. Article 2 This Decision shall enter into force on 12 June 2017. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Stop extremism, represented by Ms Seyran ATEÃ and Mr Sebastian REIMER acting as contact persons. Done at Brussels, 7 June 2017. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.